DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 11-23-2021 is acknowledged.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-23-2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroemer et al. (U.S. Pub. 2011/0079090).


a measuring element 7 [0034] comprising:
a cover 9 [0038], a measuring channel 8/13 [0037] coupled to the cover 9 (as shown in Figs. 1 and 2), an electronics module 27/28 [0038] including at least one pair of ultrasonic transducers 10/11 [0038] for measuring a flow of a fluid flowing through the measuring channel 8/13 [0011]-[0012], and a processor 24 [0040] to calculate a flow value from the pair of ultrasonic transducers (see pars. [0001], [0011]-[0012], and [0040]), wherein each of the ultrasonic transducers is configured to transmit an ultrasonic signal into the measuring channel (see pars. [0036], [0038], and [0043]), and
an acoustic reflector 16/17 [0041], wherein the acoustic reflector 16/17 reflects the ultrasonic signals from the pair of ultrasonic transducers 10/11 (as shown in Fig. 2); and
a main case 2 [0031] that includes:
a cavity (as shown in Fig. 1) to receive at least a portion of the measuring element 7 (as shown in Figs. 1 and 2), a flange 6 (and the flat area around opening 6: see Fig. 1) surrounding a top of the cavity (as shown in Fig. 1), the flange configured to support the cover 9 (as shown in Fig. 2), and
an entry section 4 [0031] that transitions a flow path from a first cross-sectional area (i.e. the smaller opening at the right of inlet 4 in Fig. 2) to a second cross-sectional area (i.e. the larger opening at the left of inlet 4 in Fig. 2).



Regarding claim 6, Kroemer discloses (Figs. 1-2) the measuring element further comprises: a seal ring 20 [0039] secured to an end of the measuring channel (i.e. the top end: see Figs. 1 and 2), wherein the seal ring  is configured to press against a portion of the main case 2 to prevent fluid leakage around the measuring channel (implicit).

Regarding claim 8, Kroemer discloses (Figs. 1-2) each of the ultrasonic transducers 10/11 is configured to transmit an ultrasonic signal into the measuring channel 8/13 from above the measuring channel 8/13 (as shown in Fig. 2), and wherein the acoustic reflector 16/17 is mounted in a bottom surface of the measuring channel 8/13 (i.e. attached to the bottom of channel 8/13: see Fig. 2).

Regarding claim 9, Kroemer discloses (Figs. 1-2) the main case 2 includes a metal casting (i.e. is metal: [0031]).

Regarding claim 10, Kroemer discloses (Figs. 1-2) the measuring element 7 is removably secured to the main case 2 (as shown in Fig. 1).



Regarding claim 13, Kroemer discloses (Figs. 1-2) the measuring channel 8/13 further comprises a pocket (i.e. the inner space of the channel 8/13: see Figs. 1 and 2) into which the reflector 16/17 is installed (as shown in Figs. 1 and 2).

Regarding claim 14, Kroemer discloses (Figs. 1-2) the entry section 4 of main case 2 further comprises: a machined surface adjacent the second cross-sectional area (i.e. the larger opening at the left of inlet 4 in Fig. 2) and facing the cavity (as shown in Fig. 1), wherein an end of the measuring channel 8/13 is configured to press against the machined surface to form a substantially fluid-tight seal (as shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2011/0079090) in view of Barkhoudarian (U.S. Patent 6,895,825).

Regarding claim 2, Kroemer is applied as above, but does not disclose the cover includes a metal casting.
Barkhoudarian discloses the cover includes a metal casting (col. 22, lines 56-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kroemer’s device so that disclose the cover includes a metal casting, as taught by Barkhoudarian.
Such a modification would be beneficial for electrical grounding (Barkhoudarian: col. 22, lines 56-62), and would also increase the mechanical strength of the cover.

Regarding claim 3, Kroemer discloses (Figs. 1-2) the measuring channel 8/13 comprises an injection molded material [0043].

4 is rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2011/0079090) in view of Fujii et al. (U.S. Pub. 2012/0272750).

Regarding claim 4, Kroemer is applied as above, but does not disclose the measuring channel forms a fluid path with a substantially rectangular cross-section orthogonal to the fluid path.
Fujii discloses (Figs. 1, 2, and 4) the measuring channel 15 forms a fluid path with a substantially rectangular cross-section orthogonal to the fluid path (as shown in Figs. 1, 2, and 4).
Since the art recognizes that Fujii’s rectangular measuring channel is an equivalent of Kroemer’s measuring channel, and known for the same purpose of conducting fluid through for flow measurement, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kroemer’s device so that the measuring channel forms a fluid path with a substantially rectangular cross-section orthogonal to the fluid path, as taught by Fujii.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2011/0079090) in view of Stehouwer (U.S. Pub. 2011/0016985).

Regarding claim 7, Kroemer is applied as above, but does not disclose the at least one pair of ultrasonic transducers comprises two pairs of ultrasonic transducers, wherein each pair of transducers generate parallel measurement paths.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kroemer’s device so that the at least one pair of ultrasonic transducers comprises two pairs of ultrasonic transducers, wherein each pair of transducers generate parallel measurement paths, as taught by Stehouwer.
Such a modification would be merely a duplication of parts, which is obvious.  See MPEP 2144.04(VI)(B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2011/0079090) in view of Smalling et al. (U.S. Patent 4,596,133).

Regarding claim 11, Kroemer is applied as above, but does not disclose the acoustic reflector comprises stainless steel.
Smalling discloses (Fig. 9) the acoustic reflector comprises stainless steel (col. 13, lines 17-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kroemer’s device so that the acoustic reflector comprises stainless steel, as taught by Smalling.
Such a modification would improve reflectivity and cleanability of the reflectors (Smalling: col. 13, lines 17-25).
15 is rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2011/0079090) in view of van Klooster (U.S. Pub. 2003/0097879).

Regarding claim 15, Kroemer is applied as above, but does not disclose the cover further comprises: a venting path configured to channel air to a vent located at a high point in the cover, when the measuring element is installed and the cover is oriented above the main case.
van Klooster discloses (Fig. 3) the cover further comprises: a venting path 21 [0035] configured to channel air to a vent located at a high point in the cover (as shown in Fig. 3), when the measuring element is installed and the cover is oriented above the main case (as per the device of Kroemer Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kroemer’s device so that the cover further comprises: a venting path configured to channel air to a vent located at a high point in the cover, when the measuring element is installed and the cover is oriented above the main case, as taught by van Klooster.
Such a modification would prevent adverse pressure build-up in the measuring device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852